         Case 1:18-cr-00258-JTN ECF No. 1, PageID.1 Filed 11/28/18 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,

              vs.

RYAN JAMES HAYES,
                                                                INDICTMENT
                  Defendant.
_________________________________/

       The Grand Jury charges:

                                             COUNT 1
                                   (Sexual Exploitation of a Minor)

       On or about April 11, 2018, in Ottawa County, in the Southern Division of the Western

District of Michigan,

                                       RYAN JAMES HAYES

knowingly employed, used, persuaded, induced, enticed, and coerced a minor to engage in

sexually explicit conduct for the purpose of producing visual depictions of that conduct, which

depictions were produced using materials that had been mailed, shipped, or transported in or

affecting interstate or foreign commerce by any means, including by computer.

       Specifically, Defendant used a 16-year-old girl to engage in sexually explicit conduct and

took photographs of that conduct using his Samsung cellular phone, which was manufactured

in China.


18 U.S.C. § 2251(a), (e)
18 U.S.C. § 2256
        Case 1:18-cr-00258-JTN ECF No. 1, PageID.2 Filed 11/28/18 Page 2 of 6




                                        COUNT 2
                            (Attempted Coercion and Enticement)

      From on or about September 10, 2018 to September 25, 2018, in Kent County, in the

Southern Division of the Western District of Michigan,

                                   RYAN JAMES HAYES

used facilities and means of interstate and foreign commerce to communicate with an individual

who Defendant believed was under the age of 18 to attempt to knowingly persuade, induce,

entice, and coerce that individual to engage in sexual activity for which any person could be

charged with a criminal offense.

      Specifically, Defendant used his Samsung cellular phone, which was manufactured in

China, to communicate with someone he believed to be a 14-year-old girl to attempt to convince

her to engage in sex acts with him, which sex acts would constitute Third Degree Criminal

Sexual Conduct, in violation of Michigan Compiled Laws § 750.520d.


18 U.S.C. § 2422(b)
         Case 1:18-cr-00258-JTN ECF No. 1, PageID.3 Filed 11/28/18 Page 3 of 6




                                  FORFEITURE ALLEGATION
                                 (Sexual Exploitation of a Minor)

        The allegations contained in Count 1 of the Indictment are hereby re-alleged and

incorporated by reference for the purpose of alleging forfeitures pursuant to 18 U.S.C. § 2253.

        Pursuant to 18 U.S.C. § 2253, upon conviction of an offense in violation of 18 U.S.C. §

2251,

                                      RYAN JAMES HAYES

shall forfeit to the United States of America any visual depiction described in 18 U.S.C. § 2251;

any matter which contains any such visual depiction that was produced, transported, mailed,

shipped, and received in violation of Title 18, United States Code, Chapter 110; any property,

real or personal, constituting or traceable to gross profits or other proceeds obtained from the

offense; and any property, real or personal, used or intended to be used to commit or to promote

the commission of the offense or any property traceable to such property. The property to be

forfeited includes, but is not limited to a Samsung, Model SM-N950U, IMEI No.

358503081271273.

        If any of the property described above, as a result of any act or omission of the defendant,

                1. cannot be located upon the exercise of due diligence;

                2. has been transferred or sold to, or deposited with, a third party;

                3. has been placed beyond the jurisdiction of the court;

                4. has been substantially diminished in value; or
        Case 1:18-cr-00258-JTN ECF No. 1, PageID.4 Filed 11/28/18 Page 4 of 6




               5. has been commingled with other property which cannot be divided without
                  difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to 21

U.S.C. § 853(p), as incorporated by 18 U.S.C. § 2253(b) and by 28 U.S.C. § 2461(c).


18 U.S.C. § 2253
21 U.S.C. § 853(p)
28 U.S.C. § 2461(c)
18 U.S.C. § 2251
18 U.S.C. § 2256
         Case 1:18-cr-00258-JTN ECF No. 1, PageID.5 Filed 11/28/18 Page 5 of 6




                                  FORFEITURE ALLEGATION
                              (Attempted Coercion and Enticement)

        The allegations contained in Count 2 of the Indictment are hereby re-alleged and

incorporated by reference for the purpose of alleging forfeiture pursuant to 18 U.S.C. § 2428.

        Pursuant to 18 U.S.C. § 2428, upon conviction of an offense in violation of 18 U.S.C. §

2422,

                                      RYAN JAMES HAYES

shall forfeit to the United States of America, any property, real or personal, used or intended to

be used to commit or to facilitate the commission of the offense and any property, real or

personal, constituting or derived from any proceeds obtained, directly or indirectly, as a result

of the offense. The property to be forfeited includes, but is not limited to a Samsung, Model SM-

N950U, IMEI No. 358503081271273.

        If any of the property described above, as a result of any act or omission of the defendant,

               1. cannot be located upon the exercise of due diligence;

               2. has been transferred or sold to, or deposited with, a third party;

               3. has been placed beyond the jurisdiction of the court;

               4. has been substantially diminished in value; or

               5. has been commingled with other property which cannot be divided without
                  difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to 21

U.S.C. § 853(p) as incorporated by 28 U.S.C. § 2461(c).

18 U.S.C. § 2428
21 U.S.C. § 853(p)
28 U.S.C. § 2461(c)
        Case 1:18-cr-00258-JTN ECF No. 1, PageID.6 Filed 11/28/18 Page 6 of 6




18 U.S.C. § 2422
18 U.S.C. § 2423




                                      A TRUE BILL


                                      __________________________________________
                                      GRAND JURY FOREPERSON
ANDREW BYERLY BIRGE
United States Attorney


___________________________________
DAVIN M. REUST
Assistant United States Attorney
